Citation Nr: 1402820	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  12-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the left ankle.

2.  Entitlement to service connection for degenerative changes of the right ankle.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to October 1971.

These matters come before the Board of Veterans' Appeals (the Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

Pursuant to the Veteran's request, he was scheduled for a video conference hearing for June 9, 2014.  However, in a December 2013 letter, the Veteran's representative stated that the Veteran wanted to cancel his hearing request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The claim of entitlement to service connection for degenerative changes of the right ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a left ankle disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Degenerative changes of the left ankle were not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, prior to the initial rating decision in this matter, a letter from VA dated August 2011 notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records and private medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The Veteran was provided a VA examination for his left ankle in January 2012.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an evaluation of the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Analysis

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disease or diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Proving the existence of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptoms after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

With respect to Hickson element (1), a current disability, the Board notes that according to a private treatment record from May 2011, the Veteran has a current diagnosis of degenerative osteoarthritis of the left ankle with a small calcaneal spur.  Thus, the first Hickson element is met.

With respect to Hickson element (2), an in-service disease and injury, the Veteran's service treatment records noted a May 1970 injury the Veteran suffered to his left ankle.  The resulting diagnosis was "strain."  Therefore, the Board finds that the second Hickson element is satisfied.

With respect to crucial Hickson element (3), a medical nexus, the RO requested a VA examination of the Veteran to determine the etiology of the degenerative changes of his left ankle.  The examiner reviewed records relating to the Veteran's in-service injury, noting that the Veteran injured his left ankle playing basketball in May 1970.  The examiner further observed that the Veteran underwent an X-ray examination in May 1970 for his left ankle, the results of which were "negative," and that the attending physician wrote that the X-ray results appeared okay.  The examiner also noted that upon further complaints of pain, the Veteran was diagnosed with "FM strain."

Based on the record, the examiner concluded that it was less likely than not that the Veteran's current degenerative arthritis of the left ankle were incurred in or caused by his in-service injury.  In support of this conclusion, the examiner cited contemporaneous X-ray evidence which was negative for degenerative arthritis or any condition that could lead to degenerative arthritis, and the separation examination conducted in October 1971 which indicated no left ankle condition.  The examiner further explained that a forty year gap existed between the Veteran's in-service injury and the first indication in his medical record of a diagnosis of arthritis, which the examiner said might otherwise serve to trace continuity of signs, symptoms, findings, and diagnoses of the current left ankle condition to service.  The Veteran submitted no medical evidence to the contrary.

When assessing the probative value of a medical opinion, access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In the present case, the Board finds the VA examiner's opinion highly probative.  As noted above, the VA examiner offered a rationale for his opinion, explaining that it was unlikely that the Veteran's in-service injury caused his current arthritis because of contemporaneous X-ray evidence which was negative for degenerative arthritis or any condition that could lead to degenerative arthritis, and the separation examination conducted in 1971 which indicated no left ankle condition.  The examiner cited the gap in time between the Veteran's separation from service and the first documented medical evidence of arthritis in his left ankle as further support for his opinion.  While such a gap is not dispositive, it is a factor to be considered.  As the examiner also considered the nature of the in-service injury, and relied on the contemporaneous radiographic evidence in formulating his opinion, the Board finds that the rationale is adequate.

To the extent that the Veteran believes the osteoarthritis of his left ankle is related to service, the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom like pain or stiffness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may bolster a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg).

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As to the etiology of his osteoarthritis, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d 1372.  Specifically, the Veteran is not competent to diagnose his arthritis or render an opinion as to the cause or etiology of it because the evidence does not indicate that he has the requisite medical knowledge or training.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's osteoarthritis of the left ankle is related to his service, the Board ultimately affords the objective medical evidence of record, which failed to find a connection between the Veteran's disability and his military service, greater probative weight.

Regarding the Veteran's osteoarthritis, there is no evidence that arthritis of the left ankle manifested to a compensable degree during the one-year presumptive period after separation from active military service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The Board notes that the earliest documentation of arthritis in the record is from a private treatment record dated May 2011, well beyond the Veteran's 1971 separation.  Thus, service connection on a presumptive basis for arthritis is not warranted.

The Board also considered whether the Veteran presented a continuity of symptomatology associated with the osteoarthritis of his left ankle, and it finds that he has not.  38 C.F.R. § 3.309 (2013).  The Board acknowledges the Veteran's competent statements that his left ankle has been painful since service and has exhibited intermittent swelling.  However, the separation examination found no abnormalities with respect to the left ankle, nor did the Veteran report any in his medical history at the time of separation.  Moreover, contemporaneous X-ray results showed no residuals from the injury.  Consequently, the Board finds the objective medical evidence of record to be of greater probative value than the Veteran's statements regarding continuity of symptomatology.

Based on the evidence of record cited herein, the Board concludes that evidence for the claim of entitlement to service connection for degenerative changes of the left ankle is outweighed by the evidence against the claim.  Notably, the January 2012 VA examiner indicated that it was less likely than not that the current disability was incurred in or caused by the Veteran's in-service injury.  Therefore, the Board finds that service connection for degenerative changes of the left ankle is not warranted.


ORDER

Service connection for degenerative changes of the left ankle is denied.


REMAND

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  In conjunction with the Veteran's claim of entitlement to service connection for degenerative changes of the right ankle, he underwent a VA examination in January 2012.  However, the Board finds that the examination report is internally inconsistent and is thus not adequate, because it does not provide sufficient information to decide the Veteran's claim.

Specifically, the examination report indicated that the Veteran's degenerative changes of the right ankle clearly and unmistakably preexisted service, and that the condition was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, in his opinion, the examiner wrote that because the Veteran's claims file contained no medical information on the nature of his pre-service injury, it was not possible to unequivocally state that one or the other structure was exacerbated by service.  Thus, it is unclear on what basis the examiner found clear and unmistakable evidence of a preexisting disability.  Therefore, an addendum opinion is necessary to clarify whether the Veteran's right ankle disability clearly and unmistakably preexisted service and was clearly and unmistakably aggravated by service, or whether the degenerative changes of the right ankle are directly related to service.



Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the examiner who conducted the January 2012 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on the following:

a) Whether there is clear and unmistakable evidence that the Veteran's degenerative changes of the right ankle preexisted service.  

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Also note that the January 2012 opinion is internally inconsistent, as it found that the claims file contained no medical information on the nature of his pre-service injury.

b) If so, whether there is clear and unmistakable evidence that the Veteran's preexisting degenerative changes of the right ankle were not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

c) If there is not clear and unmistakable evidence that the Veteran's degenerative changes of the right ankle preexisted service or were not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's degenerative changes of the right ankle had their onset in service or are otherwise related to service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any opinion offered must be accompanied by supporting rationale.

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

Then, if warranted, the case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


